DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 11/04/2021.
Claims 1, 2, 4-7, 9-20 have been amended. Therefore, claims 1-20 are currently pending in this application.
Response to Amendment
4.	The amendment to claims 1, 8, 13 and 18 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection. 
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1) 	
The current claimed invention is directed to a statutory category, for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The current claims recite a judicial exception, namely an abstract idea, as shown below:
— 	Considering claim 1, the following claimed limitations recite an abstract idea:  
receiving a user file including an evaluator account, an administrator user level, and an evaluator user level; receiving a keyword file and a category file and a performance ratings file; receiving a survey framework for a formative feedback evaluation, the survey framework including formatted questions for a plurality of evaluators; receiving, evaluatee bibliographical information, a procedure to be performed, a location of the procedure to be performed, and performance evaluation criteria; appending the survey framework to include evaluator account, administrator user level, evaluator user level,
user evaluatee bibliographic information, procedure to be performed, location of the procedure to be performed, performance evaluation criteria, keywords, categories, and performance ratings from the respective files; delivering the appended survey framework to a plurality of [evaluators]; receiving evaluations of a learning encounter from the plurality of [evaluators], wherein the learning encounter includes each evaluator observing and documenting performance of the evaluatee demonstrating the procedure to be performed using the performance criteria, keywords, categories, and ratings embedded in the appended survey framework; and wherein the evaluations include survey files completed by each evaluator, the survey files including the appended survey framework for each evaluator; joining the received completed survey files; converting the survey files completed by each evaluator into keywords, wherein the converting includes parsing the survey files into keywords and key phrases utilizing generalized neutral words and applying a positive or negative rating as feedback for the evaluatee; restructuring the joined completed survey files with the keywords and the categories; analyzing the restructured completed survey files based on predetermined performance criteria and the keywords and the categories; and delivering formative feedback related to the analyzed completed survey files.
— 	Considering claim 13, the following claimed limitations recite an abstract idea: 
receiving a user file, the user file including an evaluator account, an administrator user level, and an evaluator user level; receiving a keyword file and a category file and a performance ratings file; receiving a survey framework for a formative feedback evaluation, the survey framework including formatted questions for evaluators; appending the survey framework to include user bibliographic information, keywords, categories, and performance ratings from the respective user file, keyword file, category file, and performance ratings file; delivering the appended survey framework to a plurality of [evaluators]; receiving evaluations of a learning encounter from the plurality of [evaluators], wherein the learning encounter includes an evaluator observing and documenting performance of an evaluatee demonstrating a behavior or skill and the evaluations include survey files completed by the evaluators; joining the received completed survey files; converting the performance documentation of the joined completed survey files into keywords; restructuring the joined completed survey files with the keywords; analyzing the restructured completed survey app files based on predetermined performance criteria and the keywords; and delivering formative feedback related to the analyzed completed survey files.

certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)).. For instance, the current claims correspond to managing personal behavior, or an evaluation.   
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a server, a computer, a processor, a memory, a database, etc., which are utilized to facilitate the process of: collecting data (“receiving, with a formative feedback server, a user file including an evaluator account, an administrator user level . . . a location of the procedure to be performed, and performance evaluation criteria”); appending data (“appending, with the formative feedback server, the survey framework to include evaluator account . . .and performance ratings from the respective files”); presenting output (“delivering the appended survey framework to a plurality of evaluator computers”); collecting further data (“receiving real-time evaluations of a learning encounter from the plurality of evaluator computers . . . survey app files completed by each evaluator, the survey app files including the appended survey framework synchronized for each evaluator”); combining or joining data (“joining the received completed survey app files”); converting data (“converting the survey app files completed by each evaluator into keywords…  applying a positive or negative rating as feedback for the evaluatee”); restructuring data (“restructuring the joined completed survey app files with the keywords and the categories”); analyzing data (“analyzing the restructured completed survey app files based on predetermined performance criteria and the keywords and the categories”); delivering output (“delivering formative feedback related to the analyzed completed survey app files to a dashboard computer for display in near real time”), etc. (e.g. see claim 1).  
additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. see part of the discussion presented under the second prong, which indicates the functions that the additional elements are serving to perform). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that implements e.g. the Internet); and thereby the system allows various individuals (e.g. an administrator, an evaluator, etc.) to perform one or more tasks according to their roles; such as creating user accounts, establishing assessments, monitoring performance, etc. (e.g. see the specification: [0041] to [0046]).
In addition, it is a well-known, routine and conventional activity to utilize the conventional computer technology to facilitate the process of: generating one or more survey/evaluation forms; distributing the evaluation form(s) to one or more authorized individuals; and allowing the authorized individual(s) to evaluate a user(s), etc. (e.g. see US 2008/0126172; US 2003/0101091; US 6,754,874).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12 and 14-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 


►	Applicant’s arguments directed to section 101 have been fully considered (the arguments filed on 11/04/2021). However, the arguments are not persuasive. Applicant argues, 

The invention advances the state of electronic learning environments and assessment computer systems by receiving inputs from multiple evaluators (for a single learning "instance") and converting and framing the many pertinent comments into keywords, which can have positive or negative connotations. The invention uses mobile technology and workflow optimization to reduce feedback acquisition time . . . 
In contrast, in the Background of the application, Applicants discussed the different challenges confronting the inventors of the pending application and those faced by others in prior work. Many of the previous efforts, including those by Lev-Tov and by Marsico focused on providing frequent (e.g., daily) grades in clinical education programs or in recording summative assessments that provide a learner little guidance to improve . . . As a result, the analysis of a learner's accumulated observations was difficult, time intensive, and prone to clinical error because the computer systems were unable to receive and/or generate standardized formative feedback.
Lev-Tov uses form developers to create an evaluation form for later use in evaluating customer service agents . . .  
In contrast, the invention described in the pending claims creates keywords and files from a survey framework, bibliographic information, categories, and performance ratings and provides them to many evaluators observing and documenting the same evaluatee and the same learning encounter . . . 
The Lev-Tov system and the system of the claimed invention addressed two separate problems. Lev-Tov sought to automate quality monitoring in call centers . . .
The Office rejected claims 1-20 under 35 § U.S.C. 101 as being directed to an abstract idea without significantly more. Applicants amended the pending claims to highlight features of the invention and to provide further context for the features. Specifically, Applicants amended independent claims 1 and 13 to provide additional 
Instead, the independent claims, as amended, recite a specific, discrete implementation of a formative feedback computer system where the arrangement of elements is a technical improvement over previous systems. The formative feedback system recited includes multiple servers, working in tandem, and the methods carried out by the systems communicate clinical information to dental students with the goal of modifying the student's behavior based on this (instructional) information. Further, the amended independent claims recite a specific formative feedback computer system that compares actual performance of the student with an established standard of performance. This particular arrangement of computer components, and the interrelationship among them, provides a technical solution to shortcomings in prior systems that were unable to deliver big picture evaluations of students from multiple evaluators reviewing the same learning encounters to properly and effectively measure student competency quickly and accurately . . .

	The Office respectfully disagrees with the above arguments at least for the following reasons:   
Firstly, no evidence is presented to demonstrate the alleged technical improvement (if any) that the current claimed invention is assumed to provide. For instance, Applicant asserts that the prior art system “take orders of magnitude longer to record assessments and even longer to analyze the collected information to assess performance” (emphasis added). However, this appears to be a subjective assertion that lacks evidence. 
Moreover, there is no evidence to demonstrate whether the current claimed invention is more efficient than the conventional system. Particularly, given the fact that the current invention itself is implemented using the conventional computer/Internet technology (e.g. see specification: [0042] to [0046], etc.), there is no 
In addition, the process of generating—in real-time—one or more results (e.g. an evaluation report, etc.), based on the analysis of responses received from a plurality of evaluators over a computer network, is already directed to the conventional computer/Internet technology. Accordingly, Applicant’s assertion regarding the current invention, “[t]he invention advances the state of electronic learning environments and assessment computer systems by receiving inputs from multiple evaluators (for a single learning ‘instance’) and converting and framing the many pertinent comments into keywords, which can have positive or negative connotations”, does not necessarily demonstrate whether the current claimed invention provides a technical improvement over the conventional technology.  Similarly, the use of mobile technology (cellphones, PDAs, etc. ) to perform one or more tasks in real-time, such as polling and analyzing responses collected from plurality of users, etc., is also directed to the conventional computer/Internet technology. Thus, Applicant’s  assertion, “[t]he invention uses mobile technology and workflow optimization to reduce feedback acquisition time and provides on-demand analytics to the acquired feedback and a real-time display of the results on mobile devices”, also does not necessarily demonstrate whether the current claimed invention provides a technical improvement over the conventional technology. 
 
In a further attempt to support the alleged improvement, Applicant is also referring to some of the remarks made in the background of the current application ([0008], [0010]). However, the background section is directed to a general assumption about the prior art. Although the background attempts to mention some alleged most recorded daily grades in dental education clinical programs are a point of contention as they have a tendency to be either very subjective or centered down the middle of the grading scale, which is most likely inaccurate and non-specific. The advantage of a longitudinal formative feedback evaluation system is that it can deliver a ‘big picture appraisal of a student’s overall competence’ rather than competence at snapshots in time” ([0008], emphasis added). Thus, the excerpt above does not necessarily indicate technological issues; rather, it is indicating one’s concerns regarding some grading styles. The same is true regarding the assumptions made about recording free text ([0009], [0010]). For instance, one may choose to provide evaluations or feedbacks in the form of: free text, pre-determined text, alphanumerical grades, etc. Accordingly, providing feedback according to one style, or a combination of two or more of styles, is merely a design choice. It does not necessarily indicate a lack of technological solution. Consequently, Applicant’s arguments are not persuasive.   

In addition, while referring to the previously cited reference (Lev-Tove, [0057] to [0059]), Applicant asserts that the reference is “providing frequent (e.g., daily) grades in clinical education programs or in recording summative assessments that provide a learner little guidance to improve” (emphasis added). However, no evidence is presented to demonstrate whether Lev-Tove’s system provides the learner with “little guidance to e.g. providing frequent or daily grades, etc.). 
It is worth to note that the prior art involves various types of systems; and wherein one or more of such systems may focus on a particular objective(s). However, such emphasis on a particular objective(s) does not necessarily imply that the system is lacking the technological elements that the current claimed invention is implementing. Particularly, the current claimed invention is implementing the conventional computer/Internet technology. Accordingly, the mere difference in the type of data being considered for evaluation, and/or the mere difference in the style/manner of handling feedbacks, etc., does not necessarily imply that the current claimed invention is beyond the conventional technology. This is because the current claimed invention is implementing the conventional computer/Internet technology merely to facilitate the analysis and delivery of feedbacks/evaluations.   
Applicant also asserts that “prior systems had difficulty in acquiring and analyzing meaningful feedback over time. The computer systems utilized in this prior work in the field did not include necessary processor and memory configurations and the survey framework and survey app algorithms needed to record formative feedback, compile the results into actionable observations, analyze, and distribute the results” (emphasis added). However, once again the above appears to be a subjective assertion that lacks evidence. For instance, no concrete evidence is presented to demonstrate whether prior systems lack technological elements to acquire and analyze meaningful feedback over time. In fact, one of the exemplary references cited in the office-action 
Similarly, no evidence is presented regarding the alleged “processor and memory configuration” that the prior art is considered to be lacking. More importantly, Applicant fails to demonstrate whether the current claimed invention implements a “processor and memory configuration” that is beyond the conventional computer technology. In addition, depending on the type of task to be performed (e.g. tracking inventory and/or sales of products; evaluating the performance of one or more users, etc.), it is a routine practice to incorporate the conventional system with one or more pertinent algorithms in order to facilitate the task to be performed (e.g. an algorithm/app that facilitates the inventory and/or sales of products; an algorithm/app that facilitates the collection, analysis and/or delivery of feedbacks, etc.). Accordingly, the claimed “survey app files” and/or “survey framework” do not necessarily demonstrate that the current claimed invention is beyond the conventional technology. In contrast, the above elements are utilized merely as a tool to facilitate the routine process of collecting, analyzing and/or delivering evaluations/feedbacks. Consequently, Applicant’s assertions directed to the current claimed invention are not persuasive.

Regarding the prior systems, Applicant further asserts that “the analysis of a learner's accumulated observations was difficult, time intensive, and prone to clinical error because the computer systems were unable to receive and/or generate standardized formative feedback” (emphasis added). However, the above also appears to be yet another subjective assertion that lacks evidence. For instance, no evidence is presented to substantiate any of the allegations made regarding: (i) the difficulty to a survey form) by incorporating one or more data-elements from the database does not necessarily demonstrate that the current claimed invention is beyond the conventional system. The current claimed invention may incorporate specific data-elements into the survey form (e.g. bibliographic information, keywords, categories, performance ratings, etc.). However, the mere difference in the type of data-elements incorporated in the current survey form does not necessarily indicate that the current claimed invention is providing an improvement over the relevant existing technology. Consequently, Applicant’s arguments are again not persuasive.      

Secondly, while referring to one of the references (Lev-Tov) cited in the previous office-action, Applicant is attempting to indicate the differences between the current claimed invention and the prior art. Particularly, Applicant is attempting to demonstrate the differences between the two survey forms (Lev-Tov’s survey form and the current survey form) by emphasizing the types of data-elements incorporated on the different survey forms, and/or the manner in which the survey forms are restructured Lev-Tov uses form developers to create an evaluation form for later use in evaluating customer service agents  . . . In contrast, the invention described in the pending claims creates keywords and files from a survey framework . . . includes structural components that join completed survey apps and convert the performance documentation into keywords, which are used to restructure the joined completed survey app files. The files are then analyzed, and formative feedback is displayed in (near) real time”
However, Applicant’s arguments directed to Lev-Tov are not relevant to challenge the analysis under section §101. Even assuming arguendo that there are some significant differences in the manner in which the evaluation forms are created and distributed, etc., such differences between the two systems are normally expected since they are not identical. However, as already pointed out above, such differences between Lev-Tov and the current invention has nothing to do with the analysis under section §101. Consequently, Applicant’s arguments are not persuasive.  
Furthermore, while referring to the amendment made to claims 1 and 13, Applicant asserts that “the amended claims do not recite methods of organizing human behavior (e.g., organizing human activity related to instructions and rules) or a mental process, such as an activity that can be practically performed in the human mind . . . the independent claims, as amended, recite a specific, discrete implementation of a formative feedback computer system where the arrangement of elements is a technical improvement over previous systems” (emphasis added).
However, as already discussed above, the current claims are not directed to a technological improvement. Instead, the current claims are utilizing the conventional computer/Internet technology as a tool to facilitate an evaluation/feedback process. In restructuring of completed survey app files into keywords), does not necessarily demonstrate a technological improvement over the prior art. This is because the survey form created by appending the different data-elements, and/or the document generated by restructuring the completed survey app files into keywords, etc., are still directed to conventional data manipulation routines that a conventional computer system is serving to perform. Similarly, it is a well-known, routine and conventional activity in the art to distribute—over the conventional communication network—survey forms to a plurality of evaluators in order to generate a document/report based on the responses collected from the plurality of evaluators (e.g. see US 2008/0126172: [0054], [0083], [0098], [0101]). Of course, the above is merely an example since the prior art involves various types of systems directed to the creation, distribution and analysis of evaluations. 
The observations above confirm that the current claimed invention does not provide any technological improvement over the prior art.
Applicant further asserts, “[t]he formative feedback system recited includes multiple servers, working in tandem, and the methods carried out by the systems communicate clinical information to dental students with the goal of modifying the student's behavior based on this (instructional) information. Further, the amended independent claims recite a specific formative feedback computer system that compares actual performance of the student with an established standard of performance”
However, such practice of arranging computing devices to communicate over a communication network (e.g. the Internet), and thereby allowing users to perform one or more tasks (e.g. distributing information to users; evaluating/comparing the performance of using one or more benchmarks; providing instructions to modify the behavior of users/students, etc.), is still directed to the conventional computer/Internet technology. Accordingly, simply emphasizing such features and/or functions directed to the conventional computer/Internet technology does not necessarily demonstrate an improvement over the relevant existing technology. 
Regarding the current claims, Applicant also asserts that the “particular  arrangement of computer components, and the interrelationship among them, provides a technical solution to shortcomings in prior systems that were unable to deliver big picture evaluations of students from multiple evaluators reviewing the same learning encounters to properly and effectively measure student competency quickly and accurately” (emphasis added). However, none of the current claims involves a particular arrangement of computer elements, and/or an interrelationship among the computer components, that is beyond the conventional computer/Internet technology. Note that the type of data-elements being received and processed, and/or the type of results being generated, etc., may be different from that of the prior art. However, this does not necessarily imply that the current claimed invention is beyond the conventional computer/Internet technology. Consequently, Applicant’s arguments are not persuasive. 
Applicant also asserts that “[p]rior computer systems, and the manner in which they were deployed, failed to account and to customize evaluations of learning encounters from multiple evaluators and create keywords for use in analysis and display of feedback”.
However, again no evidence is presented to substantiate the assertion above regarding the prior art. Nevertheless, the practice of generating a particular type of evaluation document by creating keywords based on evaluation responses collected from a plurality of evaluators, etc., does not necessarily demonstrate an improvement of does not necessarily demonstrate a technical solution or an improvement over the relevant existing technology. Moreover, when each of the current claims is considered as a whole, none of the claims implements an element—or a combination of elements—directed to an “inventive concept”. Consequently, Applicant’s arguments are again not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.  
The prior art
6.	Considering each claim as a whole, the prior art does not teach or suggest the invention as currently claimed according to each of claims 1 and 13 (and their respective independent claims). Regarding the state of the prior art, see the previous office-action (the office-action mailed on 07/08/2021). 


Response to Arguments.
7.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 11/04/2021). However, given the current amendment, the rejection under section §103 has been withdrawn; and therefore, Applicant’s arguments are now moot since no prior art rejection is presented in this current office-action.     
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715